Citation Nr: 1044312	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of injury to the toes of the right foot, to include 
fracture of the great toe and flexion deformity of the second and 
third toes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from October 1942 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In July 2009, the Board remanded the case for further evidentiary 
development.  The case has now been returned to the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected right foot disability is 
productive of no more than slight to moderate impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected residuals of injury to the toes of the right foot, to 
include fracture of the great toe and flexion deformity of the 
second and third toes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to notify and assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Specifically, the September 2005 letter advised 
the Veteran of what information and evidence is needed to 
substantiate a claim for an increased rating, including evidence 
from medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  Pursuant to the 
Board's July 2009 Remand, the Appeals Management Center (AMC) 
issued another letter to the Veteran in August 2009 which 
informed him of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The August 2009 
letter provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased compensation 
and an effective date.  The August 2009 letter did not provide 
notice of "all possible diagnostic codes under which the 
disability may be rated" pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as instructed by the Board in the July 2009 
Remand.  No violation under  
Stegall v. West, 11 Vet. App. 268, 271 (1998), however, has been 
committed by the AMC's noncompliance with the Board's directive 
as there has been an intervening change in law with the issuance 
of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. 
Brown, 9 Vet. App. 33 (1996) (per curiam).  VA is not obligated 
to provide "veteran specific" notice in an increased-rating 
claim.  As detailed above, the Veteran was provided with 
otherwise legally sufficient notice under the VCAA.  
The claim was last readjudicated in August 2010.  The Board finds 
that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claim.  
Specifically, the information and evidence that have been 
associated with the claims file includes post-service treatment 
reports, including VA treatment records dating through 2010, and 
VA examination reports. The Board finds that the VA examination 
reports are adequate for evaluation purposes because the examiner 
reviewed the claims file, considered the contentions of the 
Veteran, and addressed the relevant rating criteria, supported by 
data.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been provided with a meaningful 
opportunity to participate in the claims process.  The Board 
finds that VA's duty to assist has been met. 


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2010); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2010); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Under Diagnostic Code 5284, a 10 percent rating is warranted for 
a moderate foot injury, a 20 percent rating is warranted for a 
moderately severe foot injury, and a 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).

Under Diagnostic Code 5283, a 10 percent rating is warranted for 
moderate malunion or nonunion of the tarsal or metatarsal bones, 
a 20 percent rating is warranted for moderately severe malunion 
or nonunion of the tarsal or metatarsal bones, a 30 percent 
rating is warranted for severe malunion or nonunion of the tarsal 
or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2010).

Under Diagnostic Code 5282, single hammertoes warrant a 
noncompensable rating.  A 10 percent rating is warranted only 
when a hammertoe deformity affects all the toes of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2010).

Under Diagnostic Code 5280, a 10 percent evaluation for severe 
hallux valgus is warranted, if equivalent to the amputation of a 
great toe, or for hallux valgus that has been operated on, with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2010).

Diagnostic Code 5010 (arthritis due to trauma substantiated by x-
ray findings) provides that traumatic arthritis is to be 
evaluated under Diagnostic Code 5003 (degenerative arthritis-
hypertrophic or osteoarthritis).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned where there 
is x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent ratings 
based on x-ray evidence will not be combined with ratings based 
on limitation of motion.  The 10 and 20 percent ratings based on 
x-ray evidence will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5003 (2010).

Under 38 C.F.R. § 4.45(f) (2010), for the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metacarpal, and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on a 
parity with major joints.


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a June 1965 rating decision, the RO granted service connection 
for residuals of fracture of the right great toe and assigned a 
noncompensable evaluation under Diagnostic Code 5284 effective 
February 4, 1965.   In an August 1994 rating decision, service 
connection was established for residuals of trauma to the second, 
third, fourth, and fifth toes of the right foot which was 
combined with the service-connected residuals of trauma to the 
right great toe and assigned a 10 percent evaluation under 
Diagnostic Code 5284 effective August 22, 1990.  The Veteran's 
current claim for an increased rating was received in August 
2005.

VA treatment records dated from August 2003 to July 2010 show the 
Veteran was followed for "routine foot care of thick yellow 
incurvated nails [of] both feet" the entire period.  In 
addition, in February 2006, the Veteran complained that he 
favored his right foot and now had hip pain.  [As an aside, the 
Board notes that service connection for a right hip condition was 
denied by the RO in a January 2007 rating decision.]  A cane was 
ordered for "abnormality of gait."  Private treatment records 
indicate in March 2006 that the Veteran's complaints included 
"right hip/foot pain."  The Veteran indicated that VA had 
provided him a cane although he was not using it at the exam.  A 
January 2007 VA treatment record noted that the Veteran's gait 
was "smooth well balanced." 

The September 2005 VA examination report shows the Veteran 
reported that he never had surgery on his right foot.  He did 
wear a "spacer" between his greater toe and the second toe.  He 
indicated that he had some minor discomfort on weight-bearing.  
He did not use assistive devices.  There was no significant 
effect on his activities of daily living.  The physical 
examination revealed no swelling in the ankles or feet.  Range of 
motion of the right ankle was 0 to 20 degrees of dorsiflexion and 
plantar flexion was 0 to 45 degrees.  It was noted that there was 
essentially normal inversion and eversion of the ankle.  The 
midfoot was unremarkable.  There was no swelling or deformity of 
the metatarsal joints.  The distal aspect of the right foot 
revealed some lateral deviation of the metatarsophalangeal (MP) 
joint and terminal phalanx of the greater toe, which amounted to 
approximately 30 degrees.  In addition, the second toe showed a 
fused proximal interphalangeal (PIP) joint and a bony spur 
projecting medially between the second and first toes.  He 
generally wore a "spacer" between the first and second toes.  
There was no motion present at the level of the PIP joint of the 
second toe.  The examiner provided a diagnosis of old crush 
injuries to the right forefoot with fused PIP joint of the second 
toe and lateral deviation of the IP joint and terminal phalanx of 
the greater toe of the right foot.  The examiner further noted 
that there was no visible limp present suggesting that there was 
little pain present on weight-bearing and minimal fatigability.  
There was no indication of flare-ups or significant increase in 
pain with prolonged use.  There was no loss in range of motion 
anticipated with repeated use or flare-ups.  

The July 2010 VA examination report shows the examiner noted that 
the Veteran was most recently seen by a podiatrist in November 
2009 and that the findings at that time were thick, yellowish 
mycotic nails on both feet with good circulation in both 
posterior tibial and dorsalis pedis pulsations with mild hallux 
keratosis on the lateral border with intact sensation over both 
feet and good circulation involving both feet.  Nail trimming and 
follow-ups were scheduled.  The examiner reported that the 
Veteran currently complained of mycotic nails throughout all toes 
in both feet and pain over his big toe.  He had some concerns 
about the 2nd and 3rd toes on his right foot because they did not 
bend the way he thought they should.  The examiner observed that 
the Veteran had a relatively good shoe with a leather arch 
support.  He did not use a walking aid.  He did not appear to 
complain of significant pain in his "left" [sic] foot.  His 
gait was slow, but even-paced and related to his age.  He was 
retired.   

The physical exam revealed mycotic nails over all toes in both 
feet.  He had a mild hallux valgus in both feet.  He had some 
degenerative joint disease at the IP joints in the 2nd and 3rd 
toes of both feet, but especially so on the right where the 
joints appeared essentially fused.   He had no evidence of 
hammertoes; however, he did have bilateral pes planus with only 
mild heel cord valgus.  The heel cords assumed normal position 
while sitting.  He had no unusual shoe wear.  He did not use 
walking aids as previously noted.  He did have inserts, leather 
supports in his shoes.  He had good dorsalis pedis and posterior 
tibial pulsations.  Both feet were warm to the touch.  His toes 
were pink.  There was some mild pain on manipulation over the 
greater toe, but he had no signs of plantar fasciitis and had 
normal sensation in both feet.  He had had some mild swelling at 
the level of his ankles, but no ankle complaints.  He had some 
tenderness over the big toe on the right side.  

X-rays of the right toe revealed posttraumatic healed changes to 
the right great toe without evidence of acute fracture and 
moderate right and mild left first MTP joint degenerative 
changes.  The examiner provided the following diagnoses:  
onychomycosis of all toes in both feet; sequelae of an old 
fracture, grade 2 of his right foot; bilateral hallux valgus in 
both feet; bilateral pes planus, mildly symptomatic; and 
degenerative joint disease of the bilateral great toes.  The 
examiner maintained that the accumulative effect of these foot 
conditions was that of a mildly distressed gait and some pain on 
weight-bearing and walking.  The examiner noted further that this 
would have a mild to moderate effect on the Veteran's activities 
of daily living and employment potential.  

VA treatment records show that the Veteran is primarily treated 
for a mycotic condition affecting both feet which is nonservice-
connected.  Exams have also shown that he is also afflicted by 
other nonservice-connected conditions affecting both feet such as 
hallux valgus and pes planus.  [Service connection for bilateral 
pes planus in particular was denied in a March 1998 Board 
decision.]  The Veteran also appears to only on occasion require 
an assistive device as he has appeared at multiple exams without 
the use of a cane that was issued to him in February 2006.  
Most significantly, the July 2010 VA examiner has described the 
Veteran's overall foot conditions (which would include the 
nonservice-connected conditions along with the service-connected 
residuals of right foot injuries) as producing mild to moderate 
functional impairment.  Thus, the functional impairment 
associated with the Veteran's service-connected residuals of 
injury to the toes of the right foot alone can be no more than 
mild to moderate, which is reflective of the currently assigned 
10 percent rating under Diagnostic Code 5284 for moderate foot 
injuries.  Moreover, multiple involvement of the interphalangeal 
and tarsal joints of the right foot is considered one group of 
minor joints.  In any event, the Veteran does not contend and the 
medical evidence does not show that he suffers from 
incapacitating exacerbations of right foot pain such that the 
next higher rating of 20 percent under Diagnostic Code 5003 would 
be appropriate.  There are no other potentially applicable 
diagnostic codes that assign ratings in excess of 10 percent.  

Accordingly, the Veteran is not entitled to a rating in excess of 
10 percent for 
residuals of injury to the toes of the right foot, to include 
fracture of the great toe and flexion deformity of the second and 
third toes.  In making this determination, the Board finds that 
the Veteran is competent to report on his claimed symptoms as 
well as credible with respect to his sincere belief that his 
symptoms are of such severity so as to warrant a higher 
disability rating.  The Board, however, finds that the medical 
evidence outweighs the lay evidence with respect to the level of 
impairment associated with the service-connected disability 
because the VA examiner has the medical expertise to associate 
symptoms with the likely degree of severity of the disability. 

The Board has not assigned staged ratings as the factual findings 
do not show distinct time periods that the Veteran's disability 
warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must next consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 10 percent is provided for certain 
manifestations of the service-connected right foot disability, 
but the evidence reflects that those manifestations are not 
present in this case.  As noted above, the Veteran primarily 
complains his disability is manifested by pain.  His symptoms and 
the type of resulting functional impairment described by the 
Veteran are contemplated in the rating criteria.  The Veteran has 
not described any exceptional or unusual features or symptoms of 
the illness.  As the Board finds that the Veteran's disability 
picture is contemplated by the rating schedule, the inquiry ends 
and the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Accordingly, 
referral for consideration of an extra-schedular rating is not 
warranted.

Finally, the Board also recognizes that the Court of Appeals for 
Veterans Claims has clarified that a claim for a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities exists as part of a claim for an increase 
(whether in an original claim or as part of a claim for increased 
rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU 
claim is considered reasonably raised when a veteran submits 
medical evidence of a disability, makes a claim for the highest 
rating possible, and submits evidence of service-connected 
unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  In February and July 2006, the Veteran 
submitted VA Form 21-8940 indicating that he was unemployable due 
to service-connected disabilities that included the right foot 
disability.  The RO denied the claim of entitlement to TDIU in a 
September 2006 rating decision.  The Veteran was provided notice 
of the decision and his right to appeal the determination in a 
September 2006 letter; however, he did not appeal.  In addition, 
no further findings reported in the July 2010 VA examination 
report are indicative of service-connected unemployability.  For 
these reasons, the Board finds that no additional claim for TDIU 
has been raised, and therefore, no further action on the part of 
the Board in this regard is warranted. 

ORDER

A rating in excess of 10 percent for service-connected residuals 
of injury to the toes of the right foot, to include fracture of 
the great toe and flexion deformity of the second and third toes 
is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


